

102 HR 4389 IH: New Collar Jobs Act of 2021
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4389IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Lieu (for himself, Mr. Cartwright, Mrs. Torres of California, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Ways and Means, Education and Labor, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo increase cybersecurity education and job growth, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the New Collar Jobs Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Employee cybersecurity education.Sec. 4. Student loan repayment for certain cybersecurity employees.Sec. 5. CyberCorps scholarship-for-service program.Sec. 6. Increased funding for Advanced Technology Education program.Sec. 7. Cybersecurity training incentive for Government contracts.2.FindingsCongress find the following:(1)Domestic factory output has increased by 21 percent since June 2009, but manufacturing employment has only increased 5 percent during that time, and has been flat since late 2014.(2)As manufacturers leverage new technologies from robotics to distributed control systems to create modern factories and industrial plants, different employment requirements have emerged including the need for cybersecurity talent.(3)Leading cybersecurity experts have reported spike of 250 percent in industrial automation and control system cyber-incidents occurring during the period between 2011 and 2015 and as a result are seeking personnel with knowledge of their industry coupled with knowledge of security technology to prevent their organization from becoming victims of cyber-attacks.3.Employee cybersecurity education(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Employee cybersecurity education(a)In generalFor purposes of section 38, the employee cybersecurity education credit determined under this section for the taxable year is an amount equal to 50 percent of the aggregate qualified employee cybersecurity education expenses paid or incurred by the employer during such taxable year.(b)LimitationThe amount allowed as a credit under subsection (a) for the taxable year with respect to an employee shall not exceed $5,000.(c)Qualified employee cybersecurity education expensesFor purposes of this section, the term qualified employee cybersecurity education expenses means amounts paid or incurred for each employee who earns a certificate or degree at the undergraduate or graduate level or industry-recognized certification relating to those specialty areas and work roles that are listed in NCWF Work Roles in the document entitled, NICE Cybersecurity Workforce Framework (NCWF), published by the National Initiative for Cybersecurity Education (NICE) of the National Institute of Standards and Technology.(d)Certain rules To applyRules similar to the rules of subsections (i)(1) and (k) of section 51 shall apply for purposes of this section..(b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the employee cybersecurity education credit determined under section 45U(a)..(c)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45U(a), after 45S(a), .(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 45U. Employee cybersecurity education..(e)Effective dateThe amendments made by this section shall apply to individuals commencing apprenticeship programs after the date of the enactment of this Act.4.Student loan repayment for certain cybersecurity employeesSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end the following:(r)Loan repayment for cybersecurity workers in economically distressed area(1)In generalThe Secretary shall cancel the amount described in paragraph (2) of the balance of interest and principal due, in accordance with such paragraph, on any eligible Federal Direct Loan not in default for a borrower who—(A)makes 36 consecutive monthly payments on the eligible Federal Direct Loan after the date of the enactment of this section pursuant to any one or a combination of the following—(i)payments under an income-based repayment plan under section 493C;(ii)payments under a standard repayment plan under subsection (d)(1)(A), based on a 10-year repayment period;(iii)monthly payments under a repayment plan under subsection (d)(1) or (g) of not less than the monthly amount calculated under subsection (d)(1)(A), based on a 10-year repayment period; or(iv)payments under an income contingent repayment plan under subsection (d)(1)(D); and(B)during the period in which the borrower makes each of the 36 consecutive monthly payments described in subparagraph (A), has been employed in a cybersecurity job—(i)located in an area that, for at least 12 of such consecutive monthly payments is an economically distressed area; and(ii)that requires that the borrower work in the economically distressed area no less than 60 percent of total work hours.(2)Cancellation amountAfter the conclusion of the employment period described in paragraph (1), the Secretary shall cancel the lesser of the following:(A)The obligation to repay the balance of principal and interest due as of the time of such cancellation, on the eligible Federal Direct Loans made to the borrower under this part.(B)$25,000.(3)Ineligibility of double benefitsNo borrower may, for the same service, receive a reduction of loan obligations under both this subsection and—(A)subsection (m); or(B)section 428J, 428K, 428L, or 460.(4)DefinitionsIn this section:(A)Cybersecurity jobThe term cybersecurity job means—(i)a skill role as defined in the NCWF Work Roles by the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework (NCWF) of the National Institute of Standards and Technology, Special Publication 800–181, or any successor document; or(ii)teaching a cybersecurity course for a skill role described in clause (i).(B)Economically distressed areaThe term economically distressed area means an area that meets one or more criteria under section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a))..5.CyberCorps scholarship-for-service program(a)Funding increaseIt is the sense of the Congress that the number of scholarships awarded by the National Science Foundation for scholarships awarded under the Federal cyber scholarship-for-service program established by section 302 of the Cybersecurity Enhancement Act of 2014 for fiscal year 2019 and each succeeding fiscal year should be not less than double the number of such scholarships awarded for fiscal year 2018.(b)Cybersecurity course instructionSection 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442) is amended—(1)in subsection (a), by striking and security managers and inserting security managers, and cybersecurity course instructors,; and(2)in subsection (d), by adding at the end the following: Such work may include teaching a cybersecurity course for a skill role as defined in the NCWF Work Roles by the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework (NCWF) of the National Institute of Standards and Technology, Special Publication 800–181, or any successor document..(c)Elimination of priority for Federal Government employment placementsSection 302(b) of such Act (15 U.S.C. 7442(b)) is amended—(1)in paragraph (2), by adding and at the end;(2)by striking paragraph (3); and(3)by redesignating paragraph (4) as paragraph (3).6.Increased funding for Advanced Technology Education programIt is the sense of the Congress that the amount expended for the Information Technology and Cybersecurity Division of the Advanced Technological Education program of the National Science Foundation established by section 3(a) of the Scientific and Advanced-Technology Act of 1992 (Public Law 102–476) for fiscal year 2019 should be an amount equal to not less than 110 percent of the amount expended for such division for fiscal year 2018.7.Cybersecurity training incentive for Government contracts(a)In generalSubpart 15.3 of the Federal Acquisition Regulation shall be revised to require, in the evaluation of a competitive proposal received in response to a solicitation for a contract valued in excess of $5,000,000, that the head of an executive agency award a five percent score increase to each competitive proposal submitted by a qualified offeror.(b)DefinitionsIn this section:(1)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 40, United States Code.(2)Qualified offerorThe term qualified offeror means a business that has claimed the employee cybersecurity education credit under section 45U of the Internal Revenue Code of 1986, as added by section 3, at least once within the three-year period preceding the date on which the business submits a competitive proposal for a contract valued in excess of $5,000,000.